Citation Nr: 1728654	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent for pseudofolliculitis barbae.

2. Entitlement to an earlier effective date prior to August 9, 2010 for the award of a disability rating of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active service from May 2002 to August 2002, June 2003 to September 2003, January 2005 to November 2005, and May 2008 to June 2009.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted an increased disability rating for pseudofolliculitis barbae to 30 percent effective August 9, 2010.

In April 2017, the Veteran and his representative were notified of the date, time, and location of a Board hearing the Veteran requested in connection with the present appeal. See 38 C.F.R. § 20.704(b). He failed to appear for the hearing, however, and no motion for rescheduling has been received. Accordingly, the Board will process his appeal as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The Veteran's service-connected pseudofolliculitis barbae has not involved 40 percent or more of the entire body and/or 40 percent or more of exposed areas affected and has not required systemic therapy. Furthermore, the schedular criteria are adequate to rate the skin disability.

2. In a May 6, 2009, Statement of the Case, the RO denied an initial increased rating for pseudofolliculitis barbae. The Veteran did not file a Substantive Appeal to that determination.

3. The first communication or document in the claims file subsequent to the May 6, 2009, Statement of the Case that can be construed as a claim for an increased rating for pseudofolliculitis barbae is a May 29, 2009, Statement from the Veteran  indicating worsening of his pseudofolliculitis barbae.

4. Following submission of his claim, the Veteran was released from active duty on June 20, 2009.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 30 percent for pseudofolliculitis barbae are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7813 (2016).

2. The criteria for an effective date of June 21, 2009, but no earlier, for the award of a 30 percent disability rating for pseudofolliculitis barbae have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by an October 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist. The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and his wife. There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

Additionally, the Veteran was afforded VA examinations in October 2010 and July 2016 with regard to his pseudofolliculitis barbae. In the June 2017 Appellant's Brief, the Veteran's representative challenged the adequacy of the July 2016 examination because it was performed by a physician's assistant. The Veteran and his representative have not pointed to any particular inadequacy other than a physician did not complete the examination. The Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive). 

Furthermore, while the Board has considered the Veteran and his representative's arguments regarding the adequacy of the VA examinations and opinions, the Board finds them to be without merit. Here, there is no indication that the examining physician's assistant lacked the necessary training and qualifications to provide an adequate examination and opinion. The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected pseudofolliculitis barbae as they include interviews with the Veteran and full examinations addressing the relevant rating criteria. Moreover, the Veteran has not alleged that his pseudofolliculitis barbae has worsened in severity since the July 2016 VA examination. Rather, he argues that the evidence reveals that his disabilities are more severe than the currently assigned ratings for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


II. Increased Rating for Pseudofolliculitis Barbae

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

By rating decision dated in July 2011, the AOJ increased the Veteran's disability rating for pseudofolliculitis barbae from 10 percent to 30 percent disabling effective August 9, 2010, the date construed as the veteran's claim for an increase.

Throughout the rating period on appeal, the Veteran's pseudofolliculitis barbae has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806. Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating. Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7806. Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.
The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code. Id., Note (4). 

Diagnostic Codes 7801 and 7802 pertain to burn scars, or scars due to other causes, not of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Evidence relevant to the level of severity of the Veteran's pseudofolliculitis barbae includes VA examination reports dated in October 2010 and July 2016. During the October 2010 VA examination, the examiner diagnosed pseudofolliculitis barbae. It was noted that the Veteran first developed this skin condition during his military service. Specifically, he developed itching on his face and two infected bumps. This was initially treated by cutting them open and removing the hair, followed by antibiotics and cream. It became worse and spread from the left side of his face to his neck and the right side of his face. The Veteran indicated that he had never been free of rash since. He used retin A gel, tretinoin gel, clindamycin phosphate topical solution, and anti-bacterial face wash to treat the affected areas. The rash was noted to get worse and resulted in scarring with hair loss, itchiness and inflammation, pus filled bumps, redness, permanent hair loss and loss of feeling in the area. It would also become sore and swell.  

The examiner noted that the skin condition caused scarring/disfigurement of the head, face, or neck. Specifically, it was noted that there were several small popular scars on his chin, as well as several small scars over his cheeks and chin. There was also an area of 2x3cm on his left cheek of relative alopecia. The scars were noted to be superficial.  

On physical examination it was noted that the Veteran's skin condition affected 20 percent of his affected head, face, neck and hands, specifically his chin and cheeks. There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition. With regard to functional impact, the examiner wrote that the Veteran's skin condition would impact his ability to work.  Specifically, he could not wear tight collars.  

During the July 2016 VA examination, the examiner reviewed the claims file and diagnosed dermatitis or eczema. The Veteran reported he had itching and painful bumps with shaving. He was noted to have constant or near-constant use of the topical medication "clear essence/hydrogel."  

The examiner noted that the skin condition caused a scar on his left check that was 2x1cm. The examiner noted that there were no benign/malignant skin neoplasms or systemic manifestations due to the skin disease. There were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On physical examination it was noted that the Veteran's skin condition affected less than 5 percent of his total body area and 5 to 20 percent of his exposed area, specifically the beard area of the face and neck. There was no benign or malignant neoplasm or metastases related to the Veteran's skin disorder and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition. With regard to functional impact, the examiner wrote that the Veteran's skin condition did not impact his ability to work.  

In October 2010, the Veteran and his wife provided statements regarding his pseudofolliculitis barbae. The Veteran stated that his skin condition affected his self-esteem, self-confidence, and had a psychological effect on him. His wife stated that he refused to take family pictures and was withdrawn from social gatherings. Both the Veteran and his wife stated that the Veteran would pick at his face for hours. Both also described the numerous medications used to treat his skin condition without success.

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 30 percent for the Veteran's pseudofolliculitis barbae is not warranted in this case. Initially, with regard to Diagnostic Code 7806, the evidence does not show that the Veteran's skin disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  As above, both the October 2010 and July 2016 VA examinations indicate that less than 40 percent of the Veteran's exposed areas are affected by his skin disability.  The evidence also does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required. Specifically, while the October 2010 VA examination report noted the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, it was noted that such treatment involved retin A gel, tretinoin gel, clindamycin phosphate topical solution, and anti-bacterial face wash which are not corticosteroids or other immunosuppressive drugs. Also, while the July 2016 VA examination report noted the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, it was noted that such treatment involved clear essence/hydrogel which is not a corticosteroid or other immunosuppressive drug. 

With regard to Diagnostic Code 7800, the Board notes that the Veteran was granted service connection for the scar on his left cheek associated with his pseudofolliculitis barbae. The Veteran has not filed a Notice of Disagreement with the decision pertaining to his scar. The additional symptomatology has been attributed to a separate disability the Veteran has been subsequently service-connected for, and therefore consideration of the application of Diagnostic Code 7800 is not warranted.  

A higher rating is not warranted based on Diagnostic Code 7804. Diagnostic Code 7804 provides for, at most, a 30 percent rating; so the Veteran could not be awarded a rating higher than the rating already assigned under Diagnostic Code 7806. A separate rating cannot be assigned as that would constitute pyramiding. See 38 C.F.R. § 4.14.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this case, the Veteran has complained of a skin disorder affecting his body. However, the Veteran has not endorsed any symptomatology that would warrant a compensable rating under any applicable diagnostic code that he is not already receiving.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a rating in excess of 30 percent for pseudofolliculitis barbae at any time during the appeal period, the doctrine is not for application. Gilbert; see also Hart, 21 Vet. App. at 509-10.




Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  
The Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae with the established criteria found in the rating schedule. In this regard, the specific diagnostic criteria regarding the skin addresses the whole of the Veteran's symptoms referable to his pseudofolliculitis barbae, which includes percentage of the body area affected, the use of corticosteroids, and disfiguring and/or painful scars.  

The Veteran contends that the rating criteria do not consider the emotional and psychological trauma caused by his skin condition. The Board notes that the Veteran has been granted service connection for posttraumatic stress disorder (PTSD) for the entire time period on appeal. As such, he is already being compensated for his psychological symptomatology, and he cannot be compensated for his psychological symptomatology twice. A separate rating cannot be assigned as that would constitute pyramiding. See 38 C.F.R. § 4.14.

There are no additional symptoms of the Veteran's service-connected pseudofolliculitis barbae to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected pseudofolliculitis barbae addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected pseudofolliculitis barbae at issue is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III. Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than August 9, 2010, for the grant of an increased rating for pseudofolliculitis barbae. The Veteran asserted in his Notice of Disagreement that the effective date of the award of an increased rating for pseudofolliculitis barbae should be April 21, 2009, the date of his request for reevaluation.

Unless the law specifically provides otherwise, the effective date of an award based on a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase. See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016). The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date. See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p) (2016).

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant. There must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board. 38 U.S.C.A. § 7105(d)(3). The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the RO addressed this issue. 38 C.F.R. § 20.101(d) (2016).

In a January 2007 rating decision, the RO granted, in relevant part, service connection for pseudofolliculitis barbae and assigned a disability rating of 10 percent effective the day following release from active duty, November 9, 2005. 

The Veteran filed a timely NOD in November 2007. The Veteran returned to active duty on May 17, 2008, while his claim was still on appeal. As the Veteran was preparing to return from this period of active duty, he filed a statement requesting reevaluation of his pseudofolliculitis barbae on April 21, 2009.

Thereafter, the RO issued a SOC on May 6, 2009, and a copy was sent to the Veteran at his last known address. There has been no assertion that the SOC was not received by the Veteran. 

The notification letter attached to the SOC included notice that the substantive appeal (Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision. The letter also stated that, if the substantive appeal was not filed within the specified period, the case would be closed. It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal. 

The date for timely filing of the Veteran's substantive appeal was July 6, 2009, which was 60 days from the date of the SOC. The Veteran did not submit a timely VA Form 9. However, on May 29, 2009, the Veteran did file another statement requesting reevaluation of his pseudofolliculitis barbae that claimed a worsening of his condition.

These facts raise the initial question of whether the May 2009 request for reevaluation may be considered a valid and timely substantive appeal in and of itself. Under the provisions of 38 C.F.R. § 20.202, a substantive appeal shall consist of a properly completed VA Form 9 or correspondence containing the necessary information, and should set out specific arguments relating to errors of fact or law. In this case, the May 2009 request for reevaluation was not filed on a VA Form 9 and did not identify the January 2007 rating decision as the decision being appealed. Additionally, there were no specific arguments relating to errors of fact or law stated on the form. Accordingly, it is not an adequate substantive appeal in and of itself. Significantly, neither the Veteran nor his representative has so alleged.

The RO notified the Veteran in a November 2009 rating decision that a timely substantive appeal was not received, and that his previous requests for reevaluation were received while the issue was still on appeal. He was notified to contact the RO if he wanted to request an increased evaluation since the appeal period had expired.

The Veteran filed an August 9, 2010, letter of appeal in response to the November 2009 rating decision. The RO construed this as a claim for an increased rating as it pertained to the Veteran's pseudofolliculitis barbae. 

The Board, however, construes the Veteran's May 29, 2009, statement that followed the May 2009 SOC as the claim on appeal. Effective in March 2015, VA amended its adjudication regulations to require all claims to be filed on standard forms provided by the Secretary. 79 Fed. Reg. 57,660 (September 25, 2014). But in May 2009, when the RO received the initial claim in this case, the applicable definition of a "claim" was broader. See 38 C.F.R. § 3.1(p) (2009) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit). The May 29, 2009, statement claimed worsening of his pseudofolliculitis barbae and sought an increased rating for his pseudofolliculitis barbae.

Therefore, the Board finds that the Veteran's claim of entitlement to an increased rating for his service-connected pseudofolliculitis barbae was received May 29, 2009. Furthermore, the Board finds the requirements of an increased rating for pseudofolliculitis barbae were met throughout the period on appeal. That is, the Veteran consistently reported the symptoms which were diagnosed in the October 2010 VA examination since his May 2009 claim on appeal. Accordingly, the requirements for an increased rating were met at the time of filing his May 2009 claim. As the Veteran was on active duty at the time that he filed his claim until his discharge on June 20, 2009, an earlier effective date of June 21, 2009, the day following his release from active duty, is granted.


ORDER

A disability rating greater than 30 percent for pseudofolliculitis barbae is denied.

Entitlement to an effective date of June 21, 2009, but no earlier, for the award of a 30 percent rating for pseudofolliculitis barbae is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


